TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 10, 2014



                                     NO. 03-11-00668-CV


                              The City of San Antonio, Appellant

                                                v.

                       Greg Abbott, Texas Attorney General, Appellee




           APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 9, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment that the City need not comply with the Attorney General’s ruling regarding the

requested information. The appellee shall pay all costs relating to this appeal, both in this Court

and the court below.